DETAILED ACTION
This Office Action is responsive to application number 16/903,945 TOILET WITH USER DETECTION, filed on 6/17/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 2/19/2022 is acknowledged.  The traversal is on the ground(s) that all claims 1-20 are considered generic except claim 9.  The Office agrees except also finds claim 19 (similar to claim 9) as therefore not being generic.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraphs [0074-0075] allegedly describe Fig. 8. However, none of the reference character in the specification are shown in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US Pub. 2018/0020984).
Regarding claim 1 Hall shows an analytical toilet (440) comprising: a bowl (434) for receiving excreta; a health and wellness sensor (408,410,412 and 414); and a processor receiving and analyzing data from the health and wellness sensor; wherein the processor (404) analyzes data from the health and wellness sensor to detect when a user is positioned to use the toilet (¶ [0032]; “The controller may detect a toilet user by optical sensors, motion sensors, microphones, voice recognition, bio-impedance, or weight”).  
Regarding claim 2 Hall shows the analytical toilet of Claim 1 further comprising a data connection through which the processor may transmit and receive data (¶ [0032]; “A toilet controller 404 may provide a processor and transceiver for processing sensor data and communicating the sensor data to a remote computer.”).  
Regarding claim 3 Hall shows the analytical toilet of Claim 2 wherein the processor analyzes data from the health and wellness sensor to identity a user (¶ [0032]; “…interaction may include voice recognition of a toilet user allowing a toilet user to provide data inputs by way of speaking.  For instance, if a toilet user wanted to know what their heart rate is while using the toilet, the user may ask for their heart rate.  The controller 404 may visual display or audibly speak the heart rate of the toilet user.  The controller may detect a toilet user by optical sensors, motion sensors, microphones, voice recognition, bio-impedance, or weight.”).  
Regarding claim 4 Hall shows the analytical toilet of Claim 3 wherein the health and wellness sensor is an imaging sensor (¶ [0036];  “….The data may include: bio-impedance electrode sensor data, microphone sensor data, acoustic sensor imaging data, ultrasound imaging sensor data, motion sensor data, strain sensor data, optical sensor data…”  in order to produce imaging sensor data the sensor would need to be an imaging sensor).
Regarding claim 5 Hall shows the analytical toilet of Claim 3 wherein the identity of the user is determined by comparing data from the health and wellness sensor to a database of known users (¶ [0032]; “The interaction may be identifying a toilet user through voice recognition, keypad input, display inputs, bio-metric impedance analysis using sensors in a toilet seat, weight sensors in a toilet seat, weight sensors in a foot scale, bio-metric finger prints, optical recognition, retinal scans, etc. A unique user ID may be determined or retrieved as a result of the user interaction.”).  
Regarding claim 6 Hall shows the analytical toilet of Claim 1 wherein the health and wellness sensor is incorporated into a peripheral device (406; Fig. 4).  
Regarding claim 7 Hall shows the analytical toilet of Claim 6 wherein the peripheral device is a scale (406) (¶ [0032]; “weight sensors in a foot scale”).  
Regarding claim 8 Hall shows the analytical toilet of Claim 1 wherein the health and wellness sensor comprises one or more of electrocardiography, CCD, MOS/CMOS, spectrometers, chromatographs, FET, nano- FET, MOSFET, mass spectrometers, electrodes, microphones, load cells, pressure gauges, PPG, thermometers, rheometers, durometers, pH detectors, and scent detectors (¶ [0036]; “The data may include: bio-impedance electrode sensor data, microphone sensor data, acoustic sensor imaging data, ultrasound imaging sensor data, motion sensor data, strain sensor data, optical sensor data, temperature sensor data, electrocardiogram (ECG or EKG) sensor data, and/or stethoscope noise data.”).  
Regarding claim 9 Hall shows the analytical toilet of Claim 1 wherein the health and wellness sensor is located in one or more of the bowl, seat, lid, foot platform (406), handles, and frame.  
Regarding claim 10 Hall shows the analytical toilet of Claim 1 wherein the health and wellness sensor is an imaging sensor (¶ [0036];  “….The data may include: bio-impedance electrode sensor data, microphone sensor data, acoustic sensor imaging data, ultrasound imaging sensor data, motion sensor data, strain sensor data, optical sensor data…”  in order to produce imaging sensor data the sensor would need to be an imaging sensor).
Regarding claim 15 Hall shows the analytical toilet of Claim 1 further comprising a detector capable of detecting an identifying item of the user (¶ [0032]; “The interaction may be identifying a toilet user through voice recognition, keypad input, display inputs, bio-metric impedance analysis using sensors in a toilet seat, weight sensors in a toilet seat, weight sensors in a foot scale, bio-metric finger prints, optical recognition, retinal scans, etc. A unique user ID may be determined or retrieved as a result of the user interaction.”).  
Regarding claim 16 Hall shows the analytical toilet of Claim 15 wherein the identifying item is a phone, identification, credit or debit card, RFID tag, or other personal electronic device ((¶ [0032]; “The interaction may be identifying a toilet user through voice recognition, keypad input, display inputs, bio-metric impedance analysis using sensors in a toilet seat, weight sensors in a toilet seat, weight sensors in a foot scale, bio-metric finger prints, optical recognition, retinal scans, etc. A unique user ID may be determined or retrieved as a result of the user interaction.”) (keypad and User ID).  
Regarding claim 17 Hall shows the analytical toilet of Claim 1 wherein the processor detects a change in a health and wellness sensor output indicative of a user and activates additional health and wellness sensors based on the position of the user (¶ [0032];   After recognizing the user, a toilet controller or other user device may prompt a user to position one or more torso sensors against a torso of the user based on the toilet controller or processor within the controller recognizing or interacting with the user”).
Regarding claim 20 Hall shows the analytical toilet of Claim 1 wherein the data for a user is tracked over time for changes (¶ [0032];   “When the measurements are complete, a medical report may be generated and sent to a medical practitioner.  The generated report may also be used to communicate health information to the toilet user.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. 2018/0020984) in view of Van Snellenberg et al. (US Pub. 2019/0021649).
Regarding claim 11 Hall shows the analytical toilet of Claim 10 but fails to specifically show wherein the imaging sensor is one or more of CCD, MOS/CMOS, visible light camera, IR camera near IR camera, 3D camera, or UV camera.  However,  Van Snellenberg shows using image sensors that include visible light cameras, near-infrared cameras (¶ [0041]; “image sensors in the upper head assembly 404 may include cameras 408 such as visible-light, near-infrared, and thermographic cameras, along with built-in illumination 409 in order to provide sufficient and consistent lighting for the images.”).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall to include visible light cameras or near-infrared cameras for the purpose of providing health data as health changes can be readily seen with these types of imaging as shown by Van Snellenberg. 
Regarding claim 12 Hall shows the analytical toilet of Claim 10 wherein the imaging sensor use one or more of light or sound waves (¶ [0036];  “….The data may include: bio-impedance electrode sensor data, microphone sensor data, acoustic sensor imaging data, ultrasound imaging sensor data, motion sensor data, strain sensor data, optical sensor data…”; acoustic = sound).  
Regarding claim 13 Hall shows the analytical toilet of Claim 12 wherein the imaging sensor uses ultrasound (¶ [0036];  “….The data may include: bio-impedance electrode sensor data, microphone sensor data, acoustic sensor imaging data, ultrasound imaging sensor data, motion sensor data, strain sensor data, optical sensor data…”; acoustic = ultra sound).  
Regarding claim 14 Hall shows the analytical toilet of Claim 12 but fails to show wherein the imaging sensor uses infrared, near-infrared, visible, or ultraviolet light. However,  Van Snellenberg shows using image sensors that include visible light cameras, near-infrared cameras (¶ [0041]; “image sensors in the upper head assembly 404 may include cameras 408 such as visible-light, near-infrared, and thermographic cameras, along with built-in illumination 409 in order to provide sufficient and consistent lighting for the images.”).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall to include visible light cameras or near-infrared cameras for the purpose of providing health data as health changes can be readily seen with these types of imaging as shown by Van Snellenberg. 
Regarding claim 18 Hall shows the analytical toilet of Claim 17 wherein the toilet system activates health and wellness sensors based on the identity of the user (¶ [0032]; “…interaction may include voice recognition of a toilet user allowing a toilet user to provide data inputs by way of speaking.  For instance, if a toilet user wanted to know what their heart rate is while using the toilet, the user may ask for their heart rate.  The controller 404 may visual display or audibly speak the heart rate of the toilet user.  The controller may detect a toilet user by optical sensors, motion sensors, microphones, voice recognition, bio-impedance, or weight.”).  
Regarding claim 19 Hall shows the analytical toilet of Claim 17 wherein the health and wellness sensor is located in one or more of the bowl, seat, lid, foot platform (406), handles, and frame.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-9, 11 and 14 of copending Application No. 16/578,118 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tan et al. (US Pub. 2019/0369085) shows an analytic toilet with wellness and health collection and analysis.  Temanson et al. (US Pub. 2020/0100725) shows the general state of the art of a toilet seat with health diagnostics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        5/2/2022